DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 08/10/2021, have been fully considered and are persuasive.  The rejection of claims 1-3, 13-16 and 33-35 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 13-16 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 08/10/2021, have been fully considered and are persuasive. Further search has been updated. A closest reference found, i.e., Jang (Publication No. US 2016/0174104), at best, teaches “A system and method to perform load-balancing and congestion control between a primary Radio Access Technology (RAT) and a secondary RAT. A broadcast message is sent to all User 
	However, this newly found reference taken by itself or in combination with the prior art references, does not teach, suggest or disclose the unique claimed limitations and features recited from the independent claims 1 and 33 (and thus the dependent claims 2, 3, 13-16, 34 and 35) as filed on 08/10/2021.
	Therefore, claims 1-3, 13-16 and 33-35 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/HUY C HO/Primary Examiner, Art Unit 2644